c
    ‘.




                     THEATTORNEYGENERAI.
                                 OFTEXAS
                                AUSTIN m.T~xas
                                     September 1,   1960

         Honorable Edwin :,.Keller        Opinion   NO.   ww-928
         County Attorney
         Zrath .Ccur,ty                   Re:   Taxable status of land
         Stephenvil!e, Texas                    devised to Tarleton State
                                                College for designated pur-
                                                poses and presently rented
                                                to an individual not
         Dear Mr. Keller:                       connected with the college.
                  In vour recent letter requesting our opinion upon the
         referenced subject, you outline the fact situation prompting
         such inquiry as follows:
                        "In regard to the above question, the
                  facts are that D. G. Hunewell and Fannie
                  Eales Hunewell, husband and wife, left a
                  written will by which they devised farming
                  and ranch lands in Erath County to
                  Tarleton State College, but in trust to
                  persons who at the death of the survivor
                  composed the board of directors governing
                  such college as trustees for the use and
                  benefit of Tarleton State College empower-
                  ing the trustees to administer the trust and
                  donation including the income from such
                  property and to apply the same to the pur-
                  pose or purposes set out in the will, and
                  such donation and any fund or property
                  arising therefrom to be called the Hunewell
                  Band Fund, empowering the trustees to hold,
                  mortgage,  manage, control, exchange, lease,
                  alienate, invest or reinvest in any way
                  the whole or any part of such donation and
                  to collect the proceeds and income and to
                  pay out the income, or if insufficient, to
                  pay out of the principal all expenses of
                  the trust in carrying out the purpose
                  thereof and such purpose being the attraction
                  of good bs,ndmaterial for Tarleton College
                  and to encourage Tarleton band men to exert
                  themselves and show their best ability, a
                  direction was made for a cash award of
                  $200.00 to be given to each band man not
Honorable Edwin L. Keller, Page 2      Opinion   NO.   w-928


         to exceed ten each year and excess revenue
         for the purposes to improve the band, such
         as instruments, band house, uniforms, etc.
              "It is provided in the will that neither
         the donation nor any fund or property arising
         therefrom, should ever be any part of the
         permanent fund of Tarleton State College.
               .   .   .   .

              "The provision of the will in question
         which prohibited the above mentioned
         donation of property arising therefrom
         from ever becoming a part of the permanent
         Tarleton State College Fund also provided
         that the Legislature should have no power
         or be in anywise authorized to change the
         purposes of the will and trust nor to
         divert such donation, fund or property
         from the purposes set out."
         You had informed us previously that the land Is pre-
sently rented to an individual not connected with the college,
and requested that we advise you whether or not the land is
taxable by State, County and District authorities. It is our
opinion that this property is exempt from taxation.
         The buildings, land and equipment of John Tarleton
Agricultural College was officially donated to and accepted by
the State, thus becoming a part of the State's educational
         Acts 1917, 35th Leg., Ch. 33,p. 58 (Arts. 2616-2619,
;:zi.   )   Its name was thereupon changed to Tarleton State
College. 'Art. 2616a, V.A.C.S.
         In State v. University of Houston, 264S.W.2d 153
(Tex.Civ.App. 1954, err.ref. n.r.e.), it was held that producing
mineral interests in land belonging to the University of Houston
were exempt from taxation and thus could not be taxed by appellants,
which included the State, County, common school districts, a
road district, and a drainage district. While the reasoning of
the Court in the opinion is somewhat obscure, it apparently held
that the property was public property of the State of Texas
held by the University,of Houston as an agency of the State, and
used solely for the benefit of the public, thus bri lng it
within the scope of Arts. 7150, subdivision 4, and 3
                                                   2 15 k. R.C.S.,
Art. VIII, sec. 2 and Art. XI, sec. 9, Constitution of Texas.
See XI Baylor Law Review No, 2 (Spring, 1959), p. 142.
         In Attorney General's Opinion No. O-1861 (1939), it was
held that land devised to the Board of Regents of the University
--   -




         Honorable Edwin L. Keller, Page   3     Opinion   NO.   w-928


         of Texas to be used for certain purposes designated in the will
         for the benefit of the University, which land was rented to outside
         interests with the revenue therefrom dedicated to the designated
         purposes, was exempt from taxation as property belonging to the
         State.
                  Considering the University of Houston case and Opinion
         No. O-1861 together, we believe that the property you describe,
         although devised substantially in trust to the board of directors
         of Tarleton State College for designated purposesonly, must be
         considered as tax-exempt property under the previously cited
         statutes and Constitutional provisions.
                                     SUMMARY
                        Certain described land, devised to the
                   board of directors of Tarleton State College
                   for certain purposes benefiting the college
                   and presently rented to an individual not
                   connected with ~the college, is entitled to tax
                   exemption and is therefore not taxable by State,
                   County, or district authorities.
                                               Yours very truly,
                                               WILL WILSON
                                               Attorney General of Texas



                                                   mes R. Irion
         JRI:jip
         APPROVED:
         OPINION COMMITTEE:
         W. V. Geppert, Chairman
         Thomas Burrus
         Paul W. Floyd, Jr.
         B. H. Timmins, Jr.
         REVIEWED FOR THE ATTORNEY GENERAL
         By: Houghton Brownlee